Citation Nr: 1111617	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect any elevated glucose levels or findings suggestive of diabetes mellitus, and no abnormalities of the Veteran's endocrine system were noted on separation from service.

2.  The Veteran's diabetes mellitus was initially diagnosed in 1999, and the Veteran does not contend that his diabetes mellitus had its onset during service.

3.  The evidence of record fails to reflect that the Veteran had herbicide exposure during his Vietnam Era service, and the Veteran is not competent to classify fumes he reports inhaling while his ship was operating off of the Vietnamese Coast as herbicide fumes.

4.  The Veteran does not currently report that he served on, or otherwise set foot on, the Vietnamese landmass, nor does he contend that his ship had operations on the inland waters of Vietnam. 



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter issued in June 2006, which explained the criteria for establishing service connection, including as secondary to in-service herbicide exposure, and which was sent prior to the initial adjudication of the Veteran's claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records have been obtained, as have private treatment records.  Furthermore, the Veteran has not identified any relevant, available, treatment records that have not been obtained.  Additionally, the Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge.

The Veteran was not afforded a VA examination to address the relationship, if any, between his military service and his diabetes mellitus.  However, as the evidence of record fails to suggest such a nexus, the duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran contends that during his Vietnam Era service aboard the U.S.S. Gurke, he was exposed to herbicides when his ship engaged in missions very close to the Vietnam shoreline, and that he developed his currently-diagnosed diabetes mellitus as the result of this exposure.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing direct service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Moreover, service connection for certain disabilities, including type II diabetes mellitus, may be granted based on evidence of exposure to certain herbicide agents during service, even though there is no record of such disease during service, if the disease manifests to a compensable degree anytime after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Presumptive service connection based on herbicide exposure during the Vietnam Era requires "a service member's presence at some point on the landmass or the inland waters of Vietnam."  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (stating that a veteran claiming exposure to herbicides while his Naval ship traveled near the Vietnamese coast is not entitled to the benefit of the presumptions set forth in 38 U.S.C.A. § 1116, which are limited to those who "served in the Republic of Vietnam").

The rationale for the inland waters requirement, is that it has been well established that herbicides were commonly deployed in foliated land areas but were seldom released, if at all, over the open waters off the coast of Vietnam.  The legislative and regulatory history indicates that the purpose of the presumption of exposure was to provide a remedy for persons who may have been exposed to herbicides because they were stationed in areas where herbicides were used, but whose exposure could not actually be documented due to inadequate records concerning the movement of ground troops.  See Haas v. Peake, 525 F.3d at 1182-83.

Because it is known that herbicides were used extensively on the ground in the Republic of Vietnam, and because there are inadequate records of ground-based troop movements, VA concluded that it was reasonable to presume that any veteran who served within the land borders of Vietnam was potentially exposed to herbicides, unless affirmative evidence establishes otherwise.  However, VA has reasoned that there is no similar reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure.  See id.

The Board will first address direct service connection for the Veteran's diabetes mellitus.  The evidence of record reflects that the Veteran is currently diagnosed with diabetes mellitus, as reflected in private treatment records and a letter from the Veteran's private treating physician.  These records reflect that the Veteran was diagnosed with diabetes mellitus in June 1999, at which time the disease was characterized as newly-onset.  Thus, as the evidence of record reflects a current diagnosis of diabetes mellitus, the relevant inquiry is whether the Veteran's diabetes mellitus had its onset in or is otherwise attributable to service.  See Hickson, 12 Vet. App. at 253; 38 C.F.R. §§ 3.303(a); 3.309.  

In that regard, the Board notes that Veteran does not contend, nor does the evidence suggest, that the Veteran's current diabetes mellitus had its onset during service or soon thereafter.  The Veteran's service treatment records fail to reflect any elevated blood glucose readings or urinalysis results suggestive of diabetes mellitus.  Moreover, at his separation from service, urinalysis testing was negative for both sugar and albumin, and the Veteran's endocrine system was clinically assessed as normal.  The Veteran's diabetes mellitus was initially diagnosed in 1999, more than 30 years after the Veteran's discharge from service, and the Veteran's post-service treatment records fail to reflect any medical opinions or notations suggesting the Veteran's diabetes mellitus had its onset in service.  This passage of time weighs significantly against direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Given that the evidence fails to suggest that the Veteran's diabetes mellitus developed during service or for many years thereafter, the Board concludes that a basis for granting service connection for this condition on a direct basis has not been presented.

The Board turns next to an analysis of whether the Veteran may be entitled to service connection for diabetes mellitus based on the provisions of 38 C.F.R. § 3.309(e), which allow presumptive service connection for conditions, such as diabetes mellitus, when a veteran is presumed to have had herbicide exposure during service.  However, as outlined above, these provisions are only applicable when the evidence reflects that a veteran served on the landmass of Vietnam or served aboard a ship that had service on the inland waters of Vietnam ("brown water vessels").  Service aboard a deep-water naval vessel off the shores of Vietnam ("blue water vessels") is not considered service in the Republic of Vietnam for the purposes of this statute, and a veteran with service aboard such a vessel must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied 129 S.Ct. 1002 (2009).

The record reflects that the Veteran served aboard the U.S.S. Gurke from August 1967 to November 1968.  

In a statement received by VA in September 2006, the Veteran stated that he was physicianly present on the landmass of Vietnam numerous times when unloading supplies from his ship.  However, the Veteran's service personnel records do not document such activity (as they contain no disembarkment forms, which were specifically requested by the RO), and during his recent Board hearing, the Veteran clarified that he did not ever step foot on Vietnamese soil during his period of service.  Rather, the Veteran testified that during his service aboard the U.S.S. Gurke, the vessel would frequently navigate very close to the Vietnamese shoreline, often as close as two to three hundred yards from the shoreline, when engaged in maneuvers pursuant to Operation Sea Dragon.  

The Veteran further testified that because of the ship's age and lack of ventilation, the portholes were frequently opened to allow cross-ventilation.  The Veteran testified that when the portholes were opened or when he was serving on the bridge, he would inhale fumes that he recognized as defoliant fumes.  The Veteran further testified that he remembers seeing aircraft spraying the defoliant near the Vietnamese Coast and that he believes that his current diabetes mellitus must be attributable to his in-service herbicide exposure, as he has no family history of diabetes mellitus and characterizes himself as overweight but not obese.

At the outset, the Board notes that the Veteran does not currently contend that the U.S.S. Gurke navigated the inland waters of Vietnam during his service aboard that vessel, and the U.S.S. Gurke is not listed in a compilation of those vessels characterized as "brown water vessels."  See VA Compensation and Service Bulletin, January 2010, which is available at the following internet address: http://www.naus.org/news/documents/VA_CP_BulletinJan10.pdf.  Furthermore, a research request submitted by the RO failed to reveal any documentation of the Veteran's exposure to herbicides during service.  The Board does not dispute the Veteran's testimony regarding the proximity of his ship to the Vietnam shoreline, but the fact remains that being on a blue water vessel several hundred yards away from shore simply does not qualify the U.S.S. Gurke as a brown water vessel.

Thus, given the lack of evidence reflecting that the Veteran served on the landmass of Vietnam, aboard a vessel operating in the inland waters of Vietnam, or was definitively exposed to herbicides during service, the Board finds that the evidence fails to present a basis for awarding service connection for diabetes mellitus on a presumptive basis.

The Board has also given consideration to whether the evidence of record shows actual herbicide exposure, and has specifically and carefully considered the Veteran's statements and his and his spouse's hearing testimony.  

Specifically, the Board acknowledges the Veteran's contention that he was exposed to herbicides during service when his "blue water vessel" sailed near the Vietnamese shore, as he could identify the defoliant fumes that he was inhaling, and because he has no family history of diabetes mellitus and is not obese.  With regard to the Veteran's contention that he inhaled herbicides while aboard the U.S.S. Gurke, the Board notes that while the Veteran is competent to report his observations and experiences when no special knowledge or training is required, the Board does not find that the Veteran is competent to identify inhaled fumes as those of a defoliant.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  As such, exposure to herbicides has not been established.

With regard to the Veteran's contention that his diabetes mellitus must be attributable to in-service herbicide exposure because he has no family history of diabetes mellitus and is not obese, the Board notes that the Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his diabetes mellitus or to relate his diabetes mellitus to service, as the Veteran lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his diabetes mellitus was not caused by in-service herbicide exposure, he is not considered competent (meaning medical qualified) to address the etiology of his diabetes mellitus.  Moreover, the Veteran has not submitted any medical opinion relating his diabetes mellitus to service.

Accordingly, given the evidence of record failing to provide a link between the Veteran's diabetes mellitus and service, the Veteran's appeal is denied.


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


